
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10


EMPLOYMENT AGREEMENT
(Tyler L. Woolson)


        EMPLOYMENT AGREEMENT (the "Agreement") dated January 11, 2002 (the
("Effective Date") by and between Consolidated Container Company LLC (the
"Company") and Tyler L. Woolson (the "Executive").

        The Company desires to employ Executive and to enter into an agreement
embodying the terms of such employment;

        Executive desires to accept such employment and enter into such an
agreement;

        In consideration of the premises and mutual covenants herein and for
other good and valuable consideration, the parties agree as follows:

        1.    Term of Employment.    Subject to the provisions of Section 8 of
this Agreement, Executive shall be employed by the Company for a period
commencing on the Effective Date and ending on the fifth anniversary of the
Effective Date unless earlier terminated in accordance with the terms and
subject to the conditions set forth in this Agreement (the "Employment Term");
provided, however, that commencing with January 11, 2007 and on each January 11
thereafter (each an "Extension Date"), the Employment Term shall be
automatically extended for an additional one-year period, unless the Company or
Executive provides the other party hereto 60 days prior written notice before
the next Extension Date that the Employment Term shall not be so extended.

        2.    Position.

        a.    During the Employment Term, Executive shall serve as the Company's
Chief Financial Officer. In such position, Executive shall have such duties and
authority as shall be determined from time to time by the Board of Managers of
the Company (the "Board"), but which duties and authority shall be consistent
with that of a chief financial officer of a company of similar size and nature
to the Company.

        b.    During the Employment Term, Executive will devote Executive's full
business time and best efforts to the performance of Executive's duties
hereunder and will not engage in any other business, profession or occupation
for compensation or otherwise which would conflict or interfere with the
rendition of such services either directly or indirectly, without the prior
written consent of the Board; provided, however, that nothing herein shall
preclude Executive, subject to the prior approval of the Board, from accepting
appointment to or continuing to serve on any board of directors or trustees of
any business corporation or any charitable organization to which the Board has
hereby consented; provided, however, in each case, and in the aggregate, that
such activities do not conflict or interfere in any material respect with the
performance of Executive's duties hereunder or conflict with Section 9.

        3.    Base Salary.    During the Employment Term, the Company shall pay
Executive a base salary at the annual rate of $300,000, payable in regular
installments in accordance with the Company's usual payment practices.
Executive's base salary shall be reviewed annually beginning on January 1, 2003,
and Executive shall be entitled to an increase as may be determined in the sole
discretion of the Board, but Executive's base salary shall not be decreased
below $300,000. Executive's annual base salary, as in effect from time to time,
is hereinafter referred to as the "Base Salary."

        4.    Bonus.

        a.    Annual Bonus.    With respect to each full fiscal year during the
Employment Term (which fiscal year shall be the twelve-month period ending
December 31 in each calendar year), Executive shall be eligible to earn an
annual bonus award (an "Annual Bonus") of 40% of Executive's Base Salary
effective as of the commencement of the fiscal year (the "Target"), subject to a
maximum

1

--------------------------------------------------------------------------------


limitation of 80% of Base Salary, in any event based upon the achievement of
performance goals established by the Board.

        b.    Signing Bonus.    Executive shall receive a signing bonus of
$20,000 on or as soon as practicable following the Effective Date.

        5.    Equity Arrangements.    As soon as practicable following the
Effective Date, Executive shall be entitled to the grant of an option to
purchase 100,000 units of member interests in the Company's parent company,
Consolidated Container Holdings LLC ("Holdings") (the "Units") at an exercise
price of $10.50 per Unit, or such lower exercise price as the Company's
President and Chief Executive Officer is granted with respect to any option
grant to him (the "Unit Purchase Price"), with respect to the Units underlying
the option (the "Option"). The Option shall be granted pursuant to the
Consolidated Container Holdings LLC 1999 Unit Option Plan (the "Option Plan"),
Consolidated Container Holdings LLC Unit Option Agreement (the "Option
Agreement"), and the Special Unit Acquisition, Ownership and Redemption
Agreement (the "Unit Acquisition Agreement") and will be subject to additional
terms and conditions as will be set forth in the Option Plan, Option Agreement,
and Unit Acquisition Agreement, as well as the following terms.

        a.    Executive will become vested with respect to 20% of the Option on
the first anniversary of the Effective Date, and with respect to 20% of the
Option on each anniversary thereafter.

        b.    Upon a Sale of the Company (as defined in Section 2 of the Option
Agreement) prior to the fifth anniversary of the Effective Date, 100% of the
unvested shares subject to the Option shall vest on the effective date of the
Sale of the Company.

        6.    Employee Benefits.    While employed, Executive shall be entitled
to participate in the Company's employee benefit plans (other than annual bonus
and incentive plans not described in Section 4) as in effect from time to time
(collectively "Employee Benefits"), on the same basis as those benefits are
generally made available to other senior executives of the Company. Set forth on
Exhibit A hereto are those additional benefits that Executive and the Company
have agreed upon.

        7.    Business Expenses.    While employed, reasonable business expenses
incurred by Executive in the performance of Executive's duties hereunder shall
be reimbursed by the Company in accordance with Company policies.

        8.    Termination.    The Employment Term and Executive's employment
hereunder may be terminated by either party at any time and for any reason;
provided that Executive will be required to give the Company at least 60 days
advance written notice of any resignation of Executive's employment. Any
purported termination of employment by the Company or by Executive (other than
due to Executive's death) shall be communicated by written Notice of Termination
to the other party hereto in accordance with Section 12(h) hereof. For purposes
of this Agreement, a "Notice of Termination" shall mean a notice which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of employment under the provision so indicated.
Notwithstanding any other provision of this Agreement, the provisions of this
Section 8 shall exclusively govern Executive's rights upon termination of
employment with the Company and its affiliates.

        a.    By the Company For Cause or By Executive Resignation Without Good
Reason.

          (i)  The Employment Term and Executive's employment hereunder may be
terminated by the Company for Cause (as defined below) and shall terminate
automatically upon Executive's resignation without Good Reason (as defined in
Section 8(c)).

        (ii)  For purposes of this Agreement, "Cause" shall mean (A) Executive's
continued failure substantially to perform Executive's duties hereunder (other
than as a result of total or partial incapacity due to physical or mental
illness) for a period of 10 days following written notice by the

2

--------------------------------------------------------------------------------


Company to Executive of such failure, (B) dishonesty in the performance of
Executive's duties hereunder, (C) Executive's conviction of, or plea of nolo
contendere to, a crime constituting (x) a felony under the laws of the United
States or any state thereof or (y) a misdemeanor involving moral turpitude (not
including routine traffic violations) (D) Executive's willful malfeasance or
willful misconduct in connection with Executive's duties hereunder or any other
similar act or omission which is materially injurious to the financial condition
or business reputation of the Company or any of its subsidiaries or affiliates
or (E) Executive's breach of the provisions of Sections 9 or 10 of this
Agreement.

        (iii)  If Executive's employment is terminated by the Company for Cause,
or if Executive resigns without Good Reason, Executive shall be entitled to
receive:

        (A)  the Base Salary through the date of termination;

        (B)  any Annual Bonus earned but unpaid as of the date of termination
for any previously completed fiscal year;

        (C)  reimbursement for any unreimbursed business expenses properly
incurred by Executive in accordance with Company policy prior to the date of
Executive's termination; and

        (D)  such Employee Benefits, if any, as to which Executive may be
entitled under the employee benefit plans of the Company (the amounts described
in clauses (A) through (D) hereof being referred to as the "Accrued Rights").

        Following such termination of Executive's employment by the Company for
Cause or resignation by Executive without Good Reason, except as set forth in
this Section 8(a)(iii), Executive shall have no further rights to any
compensation or any other benefits under this Agreement, but shall continue to
have such rights, if any, as may be provided in any separate option, bonus or
other similar arrangement or plan pertaining to Executive.

        b.    Disability or Death.

          (i)  The Employment Term and Executive's employment hereunder shall
terminate upon Executive's death and may be terminated by the Company if
Executive becomes physically or mentally incapacitated and is therefore unable
for a period of six (6) consecutive months or for an aggregate of nine
(9) months in any twenty-four (24) consecutive month period to perform
Executive's duties (such incapacity is hereinafter referred to as "Disability").
Any question as to the existence of the Disability of Executive as to which
Executive and the Company cannot agree shall be determined in writing by a
qualified independent physician mutually acceptable to Executive and the
Company. If Executive and the Company cannot agree as to a qualified independent
physician, each shall appoint such a physician and those two physicians shall
select a third who shall make such determination in writing. The determination
of Disability made in writing to the Company and Executive shall be final and
conclusive for all purposes of the Agreement.

        (ii)  Upon termination of Executive's employment hereunder for either
Disability or death, Executive or Executive's estate (as the case may be) shall
be entitled to receive the Accrued Rights. In addition, Executive shall be
entitled to receive a pro rata portion of any Annual Bonus, if any, that
Executive would have been entitled to receive pursuant to Section 4 hereof in
such year based upon the percentage of the fiscal year that shall have elapsed
through the date of Executive's termination of employment, payable when such
Annual Bonus would have otherwise been payable had Executive's employment not
terminated, based on the Target for the fiscal year in which termination occurs.
Following Executive's termination of employment due to death or Disability,
except as set forth in this Section 8(b)(ii), Executive shall have no further
rights to any compensation or any other benefits under this Agreement.

3

--------------------------------------------------------------------------------

        c.    By the Company Without Cause or Resignation by Executive for Good
Reason.

          (i)  The Employment Term and Executive's employment hereunder may be
terminated by the Company without Cause or by Executive's resignation for Good
Reason. A notice by the Company of its election not to extend the Employment
Term or any Extension Date shall be deemed to be a termination of Executive's
employment without Cause.

        (ii)  For purposes of this Section 8(c), "Good Reason" shall mean
(A) the failure of the Company to pay or cause to be paid Executive's Base
Salary or Annual Bonus in amounts determined pursuant to Section 3 and
Section 4(a) of this Agreement, if earned, when due hereunder, or to comply with
the provisions of Section 5 of this Agreement, (B) any substantial and sustained
material diminution in Executive's authority or responsibilities from those
described in Section 2 hereof or (C) the relocation of Executive's primary
office outside the five-county metropolitan Atlanta area; provided, however,
that any of the events described in clauses (A), (B) and (C) of this
Section 8(c)(ii) shall constitute Good Reason only if the Company fails to cure
such event within 30 days after receipt from Executive of written notice of the
event which constitutes Good Reason; provided, further, that "Good Reason" shall
cease to exist as to clause (B) or (C) on the 60th day following the later of
its occurrence or Executive's knowledge thereof, unless Executive has given the
Company written notice thereof prior to such date.

        (iii)  If Executive's employment is terminated by the Company without
Cause (other than by reason of death or Disability) or if Executive resigns for
Good Reason, Executive shall be entitled to receive:

        (A)  the Accrued Rights; and

        (B)  subject to Executive's continued compliance with the provisions of
Sections 9 and 10, payment of the average of the Base Salary and Annual Bonus
earned in the two years prior to Executive's termination (or the average of the
Base Salary and Annual Bonus payable during the first two years of the
Employment Term if Executive's termination occurs prior to the second
anniversary of the Effective Date) (the "Severance Amount") multiplied by two
(2), 50% of which amount shall be payable in a lump-sum within thirty (30) days
following the date of Executive's termination, and 50% of which amount shall be
payable in monthly or other installments consistent with the payroll practices
of the Company for twenty-four (24) months after the date of such termination
(the "Severance Period"); provided, however, that in the event that Executive
provides services for pay to anyone other than the Company or any of its
affiliates from the date Executive's employment hereunder is terminated, the
amounts payable to Executive thereafter pursuant to this Section 8(c)(iii)(B),
but not including the lump sum amount referred to above, shall be reduced by the
amounts of salary, bonus or other cash or in kind compensation earned by, paid
or granted to Executive as a result of Executive's performing such services
(regardless of when such earned amounts are actually paid to Executive); and
provided, further, that the aggregate amount described in this clause (B) shall
be reduced, but not below zero, by the present value of any other cash severance
or termination benefits payable to Executive under any other plans, programs or
arrangements of the Company or its affiliates; and

        (C)  subject to Executive's continued compliance with the provisions of
Sections 9 and 10, continued coverage of the Executive and the Executive's
dependents under any health and welfare employee benefit plans sponsored by the
Company or its affiliates under which Executive and the Executive's dependents
were previously covered prior to Executive's termination until the earlier of
(x) the last day of the Severance Period or (y) the date Executive is eligible
for health and welfare benefits provided by anyone other than the Company or any
of its affiliates from the date Executive's employment hereunder is terminated
until the end of the Severance Period.

        Following Executive's termination of employment by the Company without
Cause (other than by reason of Executive's death or Disability) or by
Executive's resignation for Good Reason, except as set forth in this
Section 8(c)(iii), Executive shall have no further rights to any compensation or
any other

4

--------------------------------------------------------------------------------

benefits under this Agreement, but shall continue to have such rights, if any,
as may be provided in any separate option, bonus or other similar arrangement or
plan pertaining to Executive.

        d.    Board/Committee Resignation.    Upon termination of Executive's
employment for any reason, Executive agrees to resign, as of the date of such
termination and to the extent applicable, from the Board (and any committees
thereof) and the Board of Directors (and any committees thereof) of any of the
Company's affiliates.

        9.    Non-Competition.

        a.    Executive acknowledges and recognizes the highly competitive
nature of the businesses of the Company and its affiliates and accordingly
agrees as follows:

        (1)  During the Employment Term and for a period of two (2) years
following the date Executive ceases to be employed by the Company (the
"Restricted Period"), Executive will not, directly or indirectly:

(i)engage in any business that competes with the business of the Company or its
affiliates (including, without limitation, businesses which the Company or its
affiliates have specific plans to conduct in the future and as to which
Executive is aware of such planning) in any geographical area that is within 100
miles of any geographical area where the Company or its affiliates manufactures,
produces, sells, leases, rents, licenses or otherwise provides its products or
services (a "Competitive Business");

(ii)enter the employ of, or render any services to, any person or entity (or any
division of any person or entity) who or which engages in a Competitive
Business;

(iii)acquire a financial interest in, or otherwise become actively involved
with, any Competitive Business, directly or indirectly, as an individual,
partner, shareholder, officer, director, principal, agent, trustee or
consultant; or

(iv)interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the date of this Agreement) between the
Company or any of its affiliates and customers, clients, suppliers, partners,
members or investors of the Company or its affiliates.

        (2)  Notwithstanding anything to the contrary in this Agreement,
Executive may, directly or indirectly own, solely as an investment, securities
of any person engaged in the business of the Company or its affiliates which are
publicly traded on a national or regional stock exchange or on the
over-the-counter market if Executive (i) is not a controlling person of, or a
member of a group which controls, such person and (ii) does not, directly or
indirectly, own 5% or more of any class of securities of such person.

        (3)  During the Restricted Period, Executive will not, whether on
Executive's own behalf or on behalf of or in conjunction with any person,
company, business entity or other organization whatsoever, directly or
indirectly:

(i)solicit or encourage any employee of the Company or its affiliates to leave
the employment of the Company or its affiliates; or

(ii)hire any such employee who was employed by the Company or its affiliates as
of the date of Executive's termination of employment with the Company or who
left the employment of the Company or its affiliates coincident with, within
90 days prior to or one year after, the termination of Executive's employment
with the Company.

        (4)  During the Restricted Period, Executive will not, directly or
indirectly, solicit, or encourage, to cease to work with the Company or its
affiliates any consultant then under contract with the Company or its
affiliates.

5

--------------------------------------------------------------------------------


        b.    It is expressly understood and agreed that although Executive and
the Company consider the restrictions contained in this Section 9 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against Executive, the provisions
of this Agreement shall not be rendered void but shall be deemed amended to
apply as to such maximum time and territory and to such maximum extent as such
court may judicially determine or indicate to be enforceable. Alternatively, if
any court of competent jurisdiction finds that any restriction contained in this
Agreement is unenforceable, and such restriction cannot be amended so as to make
it enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

        10.  Confidentiality.    Executive will not at any time (whether during
or after Executive's employment with the Company) disclose, retain, or use for
Executive's own benefit, purposes or account or the benefit, purposes or account
of any other person, firm, partnership, joint venture, association, corporation
or other business organization, entity or enterprise other than the Company and
any of its subsidiaries or affiliates, any trade secrets, know-how, software
developments, inventions, formulae, technology, designs and drawings, or any
Company property or confidential information relating to research, operations,
finances, current and proposed products and services, vendors, customers,
advertising, costs, marketing, trading, investment, sales activities, promotion,
manufacturing processes, or the business and affairs of the Company generally,
or of any subsidiary or affiliate of the Company ("Confidential Information")
without the written authorization of the Board; provided, however, that the
foregoing shall not apply to information which is not unique to the Company or
which is generally known to the industry or the public other than as a result of
Executive's breach of this covenant or the wrongful acts of others who were
under confidentiality obligations as to the item or items involved. Except as
required by law, Executive will not disclose to anyone, other than his immediate
family and legal or financial advisors, the existence or contents of this
Agreement; provided, however, that Executive may disclose to any prospective
future employer the provisions of Sections 9 and 10 of this Agreement provided
they agree to maintain the confidentiality of such terms. Executive agrees that
upon termination of Executive's employment with the Company for any reason, he
will return to the Company immediately all memoranda, books, papers, plans,
information, letters and other data, and all copies thereof or therefrom, in any
way relating to the business of the Company, its affiliates and subsidiaries,
except that he may retain only those portions of personal notes, notebooks and
diaries that do not contain Confidential Information of the type described in
the preceding sentence. Executive further agrees that he will not retain or use
for Executive's own benefit, purposes or account or the benefit, purposes or
account of any other person, firm, partnership, joint venture, association,
corporation or other business designation, entity or enterprise, other than the
Company and any of its subsidiaries or affiliates, at any time any trade names,
trademark, service mark, other proprietary business designation, patent, or
other intellectual property used or owned in connection with the business of the
Company or its affiliates.

        11.  Specific Performance.    Executive acknowledges and agrees that the
Company's remedies at law for a breach or threatened breach of any of the
provisions of Section 9 or Section 10 would be inadequate and the Company would
suffer irreparable damages as a result of such breach or threatened breach. In
recognition of this fact, Executive agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to cease making any payments or providing
any benefit otherwise required by this Agreement and obtain equitable relief in
the form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available.

        12.  Miscellaneous.

        a.    Governing Law.    This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to conflicts of laws principles thereof.

6

--------------------------------------------------------------------------------


        b.    Entire Agreement/Amendments.    This Agreement contains the entire
understanding of the parties with respect to the employment of Executive by the
Company. There are no restrictions, agreements, promises, warranties, covenants
or undertakings between the parties with respect to the subject matter herein
other than those expressly set forth herein. This Agreement may not be altered,
modified, or amended except by written instrument signed by the parties hereto.

        c.    No Waiver.    The failure of a party to insist upon strict
adherence to any term of this Agreement on any occasion shall not be considered
a waiver of such party's rights or deprive such party of the right thereafter to
insist upon strict adherence to that term or any other term of this Agreement.

        d.    Severability.    In the event that any one or more of the
provisions of this Agreement shall be or become invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions of this Agreement shall not be affected thereby. The
provisions of Sections 9, 10 and 11 of this Agreement shall survive any
termination of this Agreement or Executive's termination of employment
hereunder.

        e.    Assignment.    This Agreement shall not be assignable by
Executive. This Agreement may be assigned by the Company to a person or entity
which is an affiliate or a successor in interest to substantially all of the
business operations of the Company. Upon such assignment, the rights and
obligations of the Company hereunder shall become the rights and obligations of
such affiliate or successor person or entity.

        f.      Set-Off.    The Company's obligation to pay Executive the
amounts provided and to make the arrangements provided hereunder shall be
subject to set-off, counterclaim or recoupment of amounts borrowed by or
otherwise owing from Executive to the Company or its affiliates as evidenced by
reasonable documentation and as determined by the Company in good faith.

        g.    Successors; Binding Agreement.    This Agreement shall inure to
the benefit of and be binding upon personal or legal representatives, executors,
administrators, heirs, distributees, devisees and legatees of Executive, and
upon any successor (whether by purchase, by merger or otherwise) of the equity,
business or operations of the Company.

        h.    Notice.    For the purpose of this Agreement, notices and all
other communications provided for in the Agreement shall be in writing and shall
be deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

If to the Company, to:

Consolidated Container Company
3101 Towercreek Parkway
Suite 300
Atlanta, Georgia 30339

with copies to:

Vestar Capital Partners III, L.P.
Seventeenth Street Plaza
1225 17th Street, Suite 1660
Denver, Colorado 80202
Attention: James Kelley

and

7

--------------------------------------------------------------------------------

Simpson Thacher & Bartlett
425 Lexington Avenue
New York, New York 10017
Attention: Alvin H. Brown, Esq.

If to Executive, to:

Tyler L. Woolson
2070 Brendon Drive
Dunwoody, Georgia 30338

with copies to:

Jones, Day Reavis & Pogue
3500 SunTrust Plaza
303 Peachtree Street, N.E.
Atlanta, Georgia 30308
Attention: James H. Landon, Esq.

        i.      Executive Representation.    Executive hereby represents to the
Company that the execution and delivery of this Agreement by Executive and the
Company and the performance by Executive of Executive's duties hereunder shall
not constitute a breach of, or otherwise contravene, the terms of any employment
agreement or other agreement or policy to which Executive is a party or
otherwise bound.

        j.      Cooperation.    Executive shall provide his reasonable
cooperation in connection with any judicial or regulatory action, arbitration or
other proceeding (or any appeal from any such action or proceeding) which
relates to events occurring during Executive's employment hereunder. This
provision shall survive any termination of this Agreement.

        k.    Withholding Taxes.    The Company may withhold from any amounts
payable under this Agreement such Federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.

        l.      Counterparts.    This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

8

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
effective as of the day and year first above written.

CONSOLIDATED CONTAINER COMPANY LLC   TYLER L. WOOLSON
 
 
 


--------------------------------------------------------------------------------

By:
Title:
 


--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------

EXHIBIT A
EMPLOYEE BENEFITS OF TYLER L. WOOLSON

1.Life Insurance

-benefit of $1,000,000 (if obtainable at standard industry rates, and if not,
such lesser amount of insurance coverage as can be obtained for Executive at
such standard industry rates for a benefit of $1,000,000)

-self-insured by Company effective within a week of date Executive provides
notice of resignation to his previous employer until the earlier of the first
90 days thereafter or the date a fully-insured policy is obtained



2.Medical and Dental

-as provided for other salaried employees

-Company to pay cost of COBRA continuation of prior employer's medical and
dental plans until coverage available under Company's plans (90 days)



3.Telecommunication Services

-home business line telephone service

-residential DSL service

-residential 800 service

-MCI VNET long distance service

-long distance calling cards

-cellular telephone service, and

-paging service

10

--------------------------------------------------------------------------------





QuickLinks


EMPLOYMENT AGREEMENT (Tyler L. Woolson)
